DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 September 2021 has been entered.

Allowable Subject Matter

Claims 26, 29-41, 43-44, and 46-50 (now renumbered Claims 1-21) are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, Claims 26, 35, and 44 (now renumbered independent Claims 1, 8, and 16).  In particular, none of the references relied upon by the examiner teach or fairly suggest a “light emitting display apparatus” as recited in Claim 26 (now renumbered Claim 1), a “method” as recited in Claim 35 (now renumbered Claim 8), and/or a “head mounted display device” as recited in Claim 44 (now renumbered Claim 16) comprising the claimed “first wafer assembly” structure including the claimed “first dielectric layer,” “light emitter layer,” and “first plurality of metal regions disposed in the first dielectric layer,” in combination with the claimed “second wafer assembly” structure disposed “directly on the first wafer assembly” wherein the “second wafer assembly comprises a driving circuit formed thereon” and including the claimed “wafer layer that comprises silicon,” “first interlayer dielectric layer provided directly on the wafer layer,” “plurality of vias that run through the first dielectric layer,” “second interlayer dielectric layer provided directly on the first interlayer dielectric layer,” and “second plurality of metal regions disposed in the second dielectric layer, wherein each of the plurality of vias of the first interlayer dielectric layer is coupled with a respective one of the second plurality of metal regions of the second interlayer dielectric layer and with the wafer layer” with the “first wafer assembly” and the “second wafer assembly” being boned in the manner claimed with “a first width of one of the first plurality of metal regions” being “substantially the same as a second width of one of the second plurality of metal regions” and being “aligned with an alignment accuracy of less than or equal to approximately 5 um.”
Figure 6 of the originally filed disclosure and correspondingly at least Page 6, Lines 12-24 of the originally filed Specification.
	As pertaining to the most relevant prior art relied upon by the examiner, Takeya et al. (US 2017 / 0025399) discloses (see Fig. 1 and Fig. 2) a light emitting display apparatus (100) comprising a first wafer assembly (114) that includes a first dielectric layer (120); a light emitter layer (110), and a first plurality of metal regions (31, 23) disposed in the first dielectric layer (120); and a second wafer assembly (132) that comprises a driving circuit (i.e., a TFT panel unit and drive circuit) formed thereon,  to drive the array of light emitters (112), wherein the second wafer assembly (132) includes a first interlayer dielectric layer (150), a plurality of vias (152) that run through the first dielectric layer (150), a second interlayer dielectric layer (see the layer between (150) and (132)) coupled with the first interlayer dielectric layer (150), and a second plurality of metal regions (134) disposed in the second dielectric layer (again, see the layer between (150) and (132)), wherein the first wafer assembly (114) is bonded with the second wafer assembly (132) wherein the first wafer assembly (114) and the second wafer assembly (132) are aligned (see Page 3, Para. [0049]; and see Page 4 through Page 5, Para. [0057]-[0062]).
	However, the teachings of Takeya do not teach or fairly suggest a “second wafer assembly” that includes the claimed “wafer layer that comprises silicon,” “first interlayer dielectric layer provided directly on the wafer layer,” “plurality of vias that run through the first dielectric layer,” “second interlayer dielectric layer provided directly on the first interlayer dielectric layer,” and “second plurality of wherein each of the plurality of vias of the first interlayer dielectric layer is coupled with a respective one of the second plurality of metal regions of the second interlayer dielectric layer and with the wafer layer” with the “first wafer assembly” and the “second wafer assembly” being bonded in the manner claimed with “a first width of one of the first plurality of metal regions” being “substantially the same as a second width of one of the second plurality of metal regions” and being “aligned with an alignment accuracy of less than or equal to approximately 5 um.”
Raring et al. (US 9,653,642) discloses (see Figs. 6a and 6g; and Figs. 12a and 12b) a light emitting display apparatus and an associated method for fabricating the light emitting display apparatus (see Col. 5, Ln. 33-67 through Col. 6, Ln. 1-53) comprising a light emitter layer (i.e., a micro-LED layer; see the Transferred Portion in Fig. 6a; and see (408) in Fig. 6g) that includes an array of light emitters (see Fig. 6g); and a wafer (i.e., a carrier wafer or carrier substrate; see Fig. 12b, as an example) coupled with the light emitter layer (again, see Fig. 12b, as an example), wherein the wafer (i.e., carrier wafer or carrier substrate) includes a driving circuit (i.e., a TFT panel unit and drive circuit) formed thereon to drive the light emitters (i.e., the micro-LEDs; see Col. 40, Ln. 3-67 through Col. 41, Ln. 1-5; Col. 42, Ln. 23-67 through Col. 43, Ln. 1-9; and Col. 47, Ln. 6-53).  
	However, Raring et al. likewise does not teach or fairly suggest a “second wafer assembly” that includes the claimed “wafer layer that comprises silicon,” “first interlayer dielectric layer provided directly on the wafer layer,” “plurality of vias that run through the first dielectric layer,” “second interlayer dielectric layer provided directly on the first interlayer dielectric layer,” and “second plurality of metal regions disposed in the second dielectric layer, wherein each of the plurality of vias of the first interlayer dielectric layer is coupled with a respective one of the second plurality of metal regions of the second interlayer dielectric layer and with the wafer layer” with the “first wafer assembly” and the “second wafer assembly” being bonded in the manner claimed with “a first width of one of the first plurality of metal regions” being “substantially the same as a second width of one of the second plurality of metal regions” and being “aligned with an alignment accuracy of less than or equal to approximately 5 um.”
The references to Ray et al. (US 10,964,665) at least at Figure 4, Maeda et al. (US 2011 / 0164646) at least at Figure 2, and Forrest et al. (US 2017 / 0025484) at least at Figure 5A suggest a stacked wafer assembly for a light emitting display apparatus, with Ray et al. and Maeda et al. further suggesting vias (see (54) of Ray et al.; and see (15) of Maeda et al.) for connecting a first metal region to a second metal region.
However, none of these references, nor any other references relied upon by the examiner, teach or fairly suggest the claimed combination of “first wafer assembly” and “second wafer assembly” including the claimed “wafer layer that comprises silicon,” “first interlayer dielectric layer provided directly on the wafer layer,” “plurality of vias that run through the first dielectric layer,” “second interlayer dielectric layer provided directly on the first interlayer dielectric layer,” and “second plurality of metal regions disposed in the second dielectric layer, wherein each of the plurality of vias of the first interlayer dielectric layer is coupled with a respective one of the second plurality of metal regions of the second interlayer dielectric layer and with the wafer layer” with the “first wafer assembly” and the “second wafer assembly” being bonded in the manner claimed with “a first width of one of the first plurality of metal regions” being “substantially the same as a second width of one of the second plurality of metal regions” and being “aligned with an alignment accuracy of less than or equal to approximately 5 um.”  This combination of features appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622